In an action to recover damages for breach of a stipulation agreement, the defendant appeals from an order of the Supreme Court, Nassau County (Segal, J.), entered March 7, 1996, which granted the plaintiff’s motion, inter alia, to enforce the stipulation agreement.
Ordered that the order is affirmed, with costs.
"It is well settled that a stipulation of settlement entered into by spouses in contemplation of a divorce is a contract subject to principles of contract interpretation” (Bottitta v Bottitta, 194 AD2d 510, 513). Further, " '[w]hen the provisions of a contract are clear and unambiguous, the interpretation thereof is a question of law and effect must be given to the parties’ expressed intent’ ” (Singh v Dyckman, 202 AD2d 412, 413; see also, Locascio v Mutual of Omaha Ins. Co., 198 AD2d 403). Here, based on the plain language of the applicable agreements, the Supreme Court correctly granted relief to the plaintiff.
The defendant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.